PARIENTE, BARBARA J., Associate Judge,
concurring specially.
I concur in an affirmance for the same reasons stated in my special concurrence in Patterson v. Loewenstein, 686 So.2d 776, 777-78 (Fla. 4th DCA 1997). As I expressed in Patterson, however, I disagree with the hard-and-fast rule enunciated by this court in Hodges v. Noel, 675 So.2d 248 (Fla. 4th DCA 1996). In addition, if Florida Rule of Civil Procedure 1.070(j) (1997)2 were revised as set forth in my special concurrences in Taco Bell Corp. v. Costanza, 686 So.2d 773, 773-74 (Fla. 4th DCA 1997), and O’Leary v. MacDonald, 657 So.2d 81, 81-82 (Fla. 4th DCA 1995), the trial court would have flexibility in cases such as this one to fulfill the purpose of the rule as a ease management tool, without the harsh effects caused by a mechanical application. See Patterson, 686 So.2d at 778.

. As a result of the 1996 amendments to the rules, Florida Rule of Civil Procedure 1.070(i) (1996) was redesignated as Florida Rule of Civil Procedure 1.070(j) (1997). See In re Amendments to Florida Rules of Civil Procedure, 682 So.2d 105 (Fla.1996).